     Case 5:20-cv-01639-RAO Document 19 Filed 04/12/21 Page 1 of 2 Page ID #:713


1    TRACY L. WILKISON
     Acting United States Attorney
2    DAVID M. HARRIS
3    Assistant United States Attorney
     Chief, Civil Division
4
     CEDINA M. KIM
5    Assistant United States Attorney
6    Senior Trial Attorney, Civil Division
     PAUL SACHELARI, CSBN 230082
7    Special Assistant United States Attorney
8          Social Security Administration
           160 Spear St., Suite 800
9          San Francisco, CA 94105
10         Telephone: (415) 977-8933
           Facsimile: (415) 744-0134
11
           Email: paul.sachelari@ssa.gov
12   Attorneys for Defendant
13                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
14
                                     EASTERN DIVISION
15
     MICHELLE FISHER-JAMES EAKINS, ) No. 5:20-cv-01639-RAO
16                                    )
         Plaintiff,                   ) [PROPOSED]
17                                    )
                v.                    ) JUDGMENT OF REMAND
18                                    )
                                      )
19   ANDREW SAUL,                     )
                                      )
20   Commissioner of Social Security, )
                                      )
21       Defendant.                   )
22
           The Court having approved the parties’ Stipulation to Voluntary Remand
23
24   Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation

25   of Remand”) lodged concurrent with the lodging of the within Judgment of Remand.
26         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
27   ///
28   ///
     Case 5:20-cv-01639-RAO Document 19 Filed 04/12/21 Page 2 of 2 Page ID #:714


1    captioned action is remanded to the Commissioner of Social Security for further
2    proceedings consistent with the Stipulation of Remand.
3
     DATED: April 12, 2021
4
                                           HON. ROZELLA A. OLIVER
5                                          UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
